Citation Nr: 1310791	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-22 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for irreparable damage to the left kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who has since left the Board.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Veteran testified before a VLJ who has since left the Board.  A letter was sent to the Veteran in February 2013 notifying him that the VLJ who held the prior hearing in June 2012 was no longer with the Board.  The letter apprised the Veteran of the option to have a new hearing, as the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Indeed, a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  

In a reply received by the Board in March 2013, the Veteran indicated that he did wish to appear at a hearing at his local RO (i.e. a Travel Board hearing) before another VLJ.  Consequently, a remand of the present appeal is therefore necessary to afford the Veteran his requested hearing.
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



